Food information to consumers (debate)
The next item is the report by Mrs Sommer, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a regulation of the European Parliament and of the Council on the provision of food information to consumers - C6-0052/2008 -.
Madam President, Commissioner, ladies and gentlemen, I would like to extend the four minutes allotted to me to six minutes, because this dossier is so huge that otherwise, it will not be possible to speak adequately on the matter.
Consumers have a right to know what foods contain. Only if they have information on the composition and nutritional value of foods can they make an informed purchasing decision. Although Community law contains a great many regulations and directives on food labelling, there has not, until now, been a comprehensive mandatory labelling system. It has now become difficult for food manufacturers and distributors to maintain an overview of the multiplicity of existing laws - whether these are EU laws or national laws of the Member States. There is legal uncertainty, distortion of competition and obstacles to trade in the internal market. The present draft regulation is intended to deal with all these issues by providing uniform EU-wide food labelling. The aims are improved information to consumers, better regulation, harmonisation and less bureaucracy.
The Commission draft does not live up to these requirements, however, since it is based on assumptions and suppositions concerning consumers' wishes and requirements, imposes unrealistic labelling requirements - such as the 3 mm font size, which does not even ensure that the information is legible, and favours big business to the detriment of SMEs - which actually make up 80% of the food sector. In so doing, it contravenes the Small Business Act. It also runs counter to the goal of harmonisation in the internal market, in that the intention is to expressly allow 27 additional national labelling systems. Extensive amendment of the Commission text is therefore called for.
That is what we have attempted to do. Information must be legible. However, font size is only one of many factors in this. We need rules on the font, line thickness, contrast, etc. We need binding guidelines on legibility. Information must be comparable and therefore it must always relate to 100 grams or 100 millilitres, without an option of only stating the nutritional value per portion. Then, when shopping, people will be able to see at a glance which is the 'lightest' yoghurt - regardless of the size of the yoghurt pot.
Information must be understandable. It is time to get rid of the kilojoule at last, which nobody can work out. We want to concentrate on kilocalories again; that is what consumers are interested in, and it is what they understand. Stated portion sizes must reflect reality and be realistic and understandable to consumers and, if possible, should be uniform throughout the EU. Information must not be allowed to mislead consumers concerning the content of the products or their origin or their actual nature. Imitation foods such as cheese analogues and processed meat that is made up of small pieces pressed together should be labelled as such on the front of the packaging. Consumers need to know what they are buying.
In the final event, however, consumers will no longer bother reading if we in fact overload the front of the products with further information. Consequently, I am proposing that the only nutritional value stated is the number of kilocalories per 100 grams or 100 millilitres. Then they will read it - it is what interests them, and I believe that is a realistic solution.
I also think we should remove nutritional profiles. I hope that we can stop them. These profiles are superfluous because the new regulation labels nutritional values in any case. Nutritional profiles discriminate against basic foods, and the threshold values for salt, sugar and fat are entirely arbitrary - having been thought up by Commission officials on no scientific basis whatsoever.
The real aim of the regulation on the provision of information on nutritional values and health properties of foods is to provide truthful health information, and for this, we do not need any additional assessment of individual foods or their classification into good and bad foods. In the end, it is overall diet and lifestyle that count. We should ask ourselves why the big food corporations are currently lobbying so hard for nutritional profiles. That is something we should really question.
The so-called traffic light system proposed here has the same kinds of shortcomings as nutritional profiles. Once again, it incorrectly forces us to classify products as good or bad. The threshold values for the colours are arbitrary and the breadth of each colour category is too great. It discriminates against basic foodstuffs, favours imitation foods, and also favours products containing artificial ingredients; in other words, those containing sweetener rather than sugar and flavour enhancers rather than salt. That really cannot be in the interests of consumers.
The GDA model - the industry's model for labelling - has obvious shortcomings. It is incomprehensible because it contains too many figures. It is misleading because it only describes the daily requirement of a 40-year-old woman and provides no recommended daily amount whatsoever for the amount of sugar consumed, for example. It is difficult for SMEs to implement the GDA model. That would once again provide big business with a competitive advantage. That is another good reason why GDA labelling should not be made mandatory.
We also need to protect our traditional food production. Only then can we ensure the continued existence of the regional specialities and our food diversity in the EU that we are so fond of. We therefore need extensive exemption of non-prepackaged products from this regulation, since traditional products are precisely those that have not been standardised. These manufacturers can still provide information on allergens, for example, verbally when making the sale.
Then a few words on country of origin labelling. The question is whether consumers really want to know where all the ingredients in their foods come from or whether there is actually a protectionist agenda at work here. I would firstly like to know whether it is feasible, which is why I am calling for an impact analysis.
Lastly, it should be stated that food labelling can never be a manual for good diet. We need information campaigns and we need to educate people in the Member States about balanced diets and healthy lifestyles.
It is not the job of the legislator to nanny its master, which, in this case, is the citizen. It must provide assistance, but our citizens are responsible for themselves and it is not for us to take over that responsibility. Finally, I would like to express my great thanks to all those involved, the shadow rapporteurs, even if they were not always prepared to compromise, everyone who has supported me, particularly my ...
(The President cut off the speaker)
Member of the Commission. - Madam President, as I have said on previous occasions, our aim is to ensure that consumers know what they are buying and what they are eating, thus making it easier to choose a diet for themselves and their families in tune with their needs, their wishes and their goals; citizens - consumers - have a right to the right information. I would appeal to honourable Members to keep this firmly in mind throughout the debate.
Before turning to the substance of the proposal, I would first like to thank the rapporteur, Ms Sommer, for preparing the report, and also the shadow rapporteurs. Whilst being sympathetic to most of her statements, I cannot say I agree with all of them. I should also mention the input from other committees, IMCO and AGRI.
Allow me to briefly highlight the most important issues covered by the proposed amendments.
The question of mandatory origin labelling is very important and needs careful assessment. Indeed, there is a recurrent demand for the mandatory provisions of such information for some foods. The Commission could partially accept the proposed amendment for an extension of the cases of mandatory origin labelling. Origin labelling for basic primary foodstuffs which have not undergone substantial processing and are generally considered as single ingredient products could be a pragmatic option. However, given the complexity of the matter, the application of any mandatory labelling should be subject to the entry into force of delegated measures and be based on impact assessments.
Legibility is a major issue and one of the main complaints that consumers make. This is a key demonstration that we are putting consumers first in our debate and I hope that honourable Members can support the idea of a minimum font size. It is thus regrettable that the amendments tabled would undermine the aim of having measurable criteria as a basis for enforcement.
I share the concerns of honourable Members about imitation foods. I am therefore happy to see Parliament table an amendment containing a provision to explicitly prohibit such misleading practices. However, the introduction of a definition and specific designation of such products would provoke legal problems, and we therefore need to find those designations which give correct and unambiguous information to the consumer. I am also pleased to note the broad support for mandatory front-of-pack nutrition labelling and the endorsement of voluntary schemes by Member States.
The principle that consumers should know what they eat should apply not only to prepacked foods but also to food that they buy over the counter or when they eat out. I am therefore not in favour of amendments which would limit the scope of the draft regulation. That said, I am open to changing the text on non-prepacked food so that allergen information alone would be mandatory, while Member States could decide on further mandatory requirements for such food.
Turning to the suggestion for mandatory labelling of nano-ingredients, I am pleased to accept the amendment in principle, although there needs to be a suitable definition.
Finally, on the issue of nutrient profiles, let me state that I cannot accept the amendments to delete or modify Article 4 in the proposed way, as this provision would undermine the existing regulation on food claims. We are all aware that many claims are misleading for consumers; some because they are not substantiated, others because they do not give the full picture of the food in question, claiming only their positive aspects. It must also be stated that claims are made on the sole initiative of the manufacturer for the purpose of selling more products. We are not imposing nutrient profiles on anyone. We are insisting on nutrient profiles where manufacturers choose to market their products through claims, so that consumers can have balanced food information.
The establishment of nutrient profiles does not prohibit or in any way limit the food products that manufacturers can produce. Food manufacturers can continue to produce whichever way they want to. However, it is unfair to our consumers and citizens to allow claims that may mislead them. It is, for me, a question of providing our citizens with honest and full information about the products which they are consuming. Let us not forget that the Claims Regulation was adopted following in-depth debate amongst the institutions. The core principles of the regulation remain valid and relevant. Having said this, I am looking into the establishment of nutrient profiles with an open mind and I am ready to consider positively certain exemptions as they relate to traditional and basic products with an important dietary role.
On this basis, I urge you to support the Commission's endeavours to ensure that we have a meaningful basis to protect consumers and foster innovation in the food sector.
Thank you for your attention. I now look forward to an interesting debate and hearing your views.
Madam President, the Committee on the Internal Market and Consumer Protection has formulated an opinion in respect of Mrs Sommer's report on food labelling. In our work in this committee, it has been crucial for us to ensure that consumers receive the proper tools to be able to make healthy and correct choices when it comes to food. Thus, in the committee, we are in agreement that using food labelling to mislead consumers is totally unacceptable. We are also in agreement that consumers must be provided with clear information through good labelling. Of course, we also agree that the rules should enable the internal market to function as well as possible. Thus, we are in agreement on the fundamental principles. However, when it comes to the specifics - the question of how this is to be done - there was not a particularly high level of agreement in our committee, and the same degree of disagreement could also be seen in the Committee on the Environment, Public Health and Food Safety. This shows what a difficult issue this is. Therefore, in actual fact, I should first and foremost like to urge the rapporteur to remember that this food information is intended primarily to be a tool for the consumer and not a marketing tool for enterprises.
Madam President, Commissioner, ladies and gentlemen, I am rather angry as I stand here before you, because I am going to focus on Amendment 101, concerning country of origin or place of provenance.
A split vote amendment was tabled on behalf of my group in order to clearly distinguish between the two, since they do not mean the same thing. In short, the country of origin is the country in which the foodstuff was last processed, while the place of provenance is clearly the place of origin of the raw ingredient, notably fruit and vegetables, and Mr Dalli pointed this out.
Now, what is particularly serious is the fact that Parliament's services have rejected this split vote amendment and are incapable of telling me which rule of the Rules of Procedure allows them to do so. I am even being told that this is standard procedure. This is therefore very serious because this decision - an arbitrary one in my view - will obviously influence the substance of the decision.
Madam President, I would ask you to speak to the services on my behalf in order to denounce this arbitrary decision and to ensure that, within the next 24 hours, the services reconsider and accept this sound amendment.
on behalf of the PPE Group. - (DE) Madam President, Commissioner, ladies and gentlemen, firstly, I would like to express my sincere thanks to Mrs Sommer for her tough, committed work. She has been subjected to some baseless criticism that she does not deserve.
That also obscures the fact that there are many matters on which we agree. We all want better labelling of imitation foods. Cheese is made of milk, and if it contains other things, then it must be labelled as an imitation on the front of the packaging. We also all want binding nutritional labelling. We do not yet have this. It is something that we all want. We also all want it to be in a unit that consumers understand.
On this matter, allow me to tell you a joke that is doing the rounds here in Germany - and perhaps in some other countries too: 'What do you call the little animals that sew your clothes tighter while they are in the wardrobe? Calories.' Nobody anywhere in Europe would tell this joke using kilojoules. The kilojoule has not taken off as a unit. It confuses people and therefore, we do not need to specify it as mandatory information. The calorie is the unit that informed consumers use in their calculations. There is thus a great deal of agreement. There are also differences, for example, on the matter of nutritional profiles. Our group wishes these to be removed, or at least clarification that basic foods will be exempt.
There has been heated discussion over salt in bread, French cheese and similar things. I would like to thank Commissioner Dalli and President Barroso for having attempted to provide clarification on these matters. There is no College decision, however, and consequently, we need this to be clarified once and for all. I would ask you to support the amendments put forward by the Group of the European People's Party (Christian Democrats) in this area.
on behalf of the S&D Group. - Madam President, this proposal has been highly controversial and it is extremely complex. As the shadow rapporteur for my group, my guiding principles have been to ask: what information do consumers want when buying food for their families, and how best can we provide this information?
Our continent faces an obesity epidemic on a scale never before seen. We are eating too much fat, sugar and salt, and it is contributing to heart disease, diabetes, increased risk of cancer, strokes, liver disease and even depression. Of course, simply ensuring consumers can easily identify the nutritional content of their food is not a magic cure, but it will enable consumers to be more aware of the food they buy, compare products and identify the healthiest option at a glance, thus taking control of what they eat.
I am proposing we use a colour coding system to do this, not to make a judgment on the product as a whole, but to inform consumers if the product they are buying is low, medium or high in salt, fat and sugar. This will only apply to complex processed foods such as ready-to-eat meals, breakfast cereals and all of those convenience foods produced on an industrial scale whose nutritional content - which is often poor - consumers are often unaware of or misinformed about.
May I stress that this will not apply to German bread. It will not apply to butter or cheese or apple juice, or even alcohol. I have emailed every MEP with more information so please, before you make up your minds, read it so that you know exactly what is being proposed, rather than listening to misleading industrial lobbying or flawed arguments from certain quarters of this House.
I would also urge colleagues to support mandatory country of origin labelling. It is clear that consumers are becoming more conscious of the origin of the food on their plate and want honest food labelling. Of course, this will not always be feasible. Nevertheless, for single products, it is clear that their agricultural origin should be available to consumers and this is 100% feasible. It is already in place for beef, for fish, and for fresh fruit and vegetables. For the ingredients of processed products, it is, of course, more complex, which is why it is only being proposed for meat, poultry and fish in processed foods.
On a final note, we talk a lot in this House about the importance of consumer choice and prevention in public health. Now is our chance to prove that we are serious. Colleagues, actions speak louder than words. Please support my proposals.
Madam President, I should like to thank the Commissioner for his statement at the start of this debate, and also Mrs Sommer for her work as rapporteur. I have the impression, after almost a year in this House, that we believe we can change the behaviour of millions of Europeans just like that with a mere piece of legislation.
The same belief surrounds this regulation. However, we must realise that nothing is as hard as changing people's behaviour, particularly when we are talking about 500 million of them. Therefore, our ultimate influence over that behaviour via labelling will be limited. This does not mean I am completely dismissing this regulation through reservations - absolutely not - but we do have to be realistic about the force of this instrument.
We must realise that consumers are entitled to the information. In addition, whatever the outcome of this debate, consumers will obtain much more information after the second reading. In the longer term, on the other hand, we must invest more in education, and in teaching people from the bottom up how to have healthy lifestyles.
Another point is that the debate in this House concerns the fundamental objectives of this directive. Are we forcing people to make a healthy choice of foodstuffs or are we giving them the opportunity to decide for themselves what foodstuffs to choose? We, the Group of the Alliance of Liberals and Democrats for Europe, believe people should be given the information, and that they are capable of making their own choices.
Finally, we must be sure to strike a balance with regard to the amount of information we provide to people, as too much or too little will never work. I believe we are on the right track per se. Let us trust that people who can vote for us are also sufficiently capable of choosing the right foodstuff in the shops if provided with the appropriate information.
Madam President, the power that consumers possess is based on them receiving information. If we do not force undertakings to provide correct information, consumers will not receive it and then the whole of the internal market will collapse. We cannot determine centrally what information is important for a particular consumer. Consumers have different requirements and we need to try to satisfy as many of those as possible.
We run the risk of playing into the hands of the industry if we are reluctant to warn consumers about high calorie content, salt, fat and so on. It is no stranger to have a colour coding system for nutrient content than to warn consumers when they buy an energy guzzling car or an energy intensive refrigerator.
We must not defer the origin marking by carrying out studies; we need to implement it right now. The animals and those who want to protect the animals' welfare cannot wait until information is available as to whether animals have been transported live to slaughterhouses far away.
Neither must we play into the hands of the alcohol industry. Alcohol manufacturers are constantly demanding to be treated in the same way as regular food undertakings, but now that we are about to regulate food, they no longer want to be included. That is disgraceful. Many consumers do not know that alcohol has a high calorie content and that, for example, a glass of white wine contains twice as many calories as a similar quantity of a soft drink.
When it comes to nutrient profiles, I take a completely different view from Mrs Sommer. They reduce the possibility of undertakings describing products as beneficial when they are not. The system specifies limits and reduces the possibility of false marketing. I totally agree with the Commission on this issue.
Finally, I would like to mention a couple of minor issues. We said 'no' to thrombin at an early stage. There are other similar products on the market, and Mrs Sommer and I have both tabled amendments that are intended to provide a correct description of these products. I hope they receive support. We currently sell sausages on the market that contain large quantities of connective tissue and fat but are nevertheless referred to as meat. We now have a chance to rectify this. With regard to egg products and other products of animal origin, we could label them according to the system that already applies to eggs, in other words, a system that indicates the conditions under which the animals have been reared. That would be a step in the right direction.
on behalf of the ECR Group. - Madam President, one of the most contentious items in this debate has been country of origin labelling. I firmly believe that consumers have a right to know the origin of the food they purchase and, particularly in the case of meat, if it has been produced to high welfare standards and has not been transported over great distances prior to slaughter. But the sourcing of raw materials in processed food is irreversibly complex, as ingredients are chosen based on price, quality and availability and countries of origin in a single meat processing plant may alter day by day, and even hour by hour.
The constant adaptation of labels would carry higher costs and will inevitably increase packaging waste. These additional costs would be passed on to the consumer. That is why I believe that the feasibility of mandatory labelling rules must first be subject to an impact assessment, and I am glad that Commissioner Dalli said that he supports that.
But while this debate focuses on raw materials or ingredients of foodstuffs, it does not cover the origin of the final product. This is particularly important for specific products like whisky. It is still possible for low-quality whiskies from countries like India, China and Japan to pass themselves off as the genuine article by carrying pictures, images or names on their labels which are reminiscent of the traditional whisky-producing countries in the EU in order to increase their competitive advantage and mislead the consumer. We must guard against this, and I therefore urge you to support Amendment 254.
Again, the question here is whether Europe chooses the food industry or the consumer. Tomorrow, you will nail your colours to the mast: will you support a clear system of colour coding for food labels or will you place your trust in the industry? The political choice is simple, as far as I am concerned. If you wish to safeguard commercial interests, you will support the ideas of the food industry. If you want a label that you have helped choose to indicate high, medium or low sugar, salt or fat, you will vote for a system of colour coding.
60% of your voters are overweight, as are 25% of our children. 25% of people have reading difficulties. Why does everyone consider colour coding normal on energy labels for housing, cars or electronic goods, for example, but patronising on foodstuffs? Nutrition experts and consumer organisations recommend a simple colour coding system to make food labels understandable and to make it easy for people to make their own choices. I, too, support that.
Mr President, ladies and gentlemen, we are being asked to vote on a draft report on information to consumers, but have we really asked ourselves what consumers want? Have these considerations been agreed on behind closed doors in Parliament, or do they reflect the interests of consumers?
The latest survey announced by the Commission may not be representative of the increased awareness that consumers have developed in recent years with regard to information about their food choices. It is not only the origin but also the ingredients and other characteristics that are becoming a fundamental part of the decision-making process. Are we aware that the decisions we make today will influence tomorrow's purchases? Should it not be consumers who determine the market? Why not try to understand, through a new survey or by maintaining ongoing direct dialogue with consumers, what it is that they really want?
We must represent consumers as best we can. That is why we are here and, from the meetings I have had, I have discovered that consumers want to be involved more. They do not expect the buying process to be complicated by the inclusion of pointless information on labels, but nor do they expect overly simplistic, misleading choices such as the traffic light system, which risk providing irrelevant information that is not necessary for an informed choice and does not meet their needs. Our approach must not be paternalistic but open to dialogue.
(HU) Mr President, ladies and gentlemen, Jobbik believes that the provision of appropriate information to consumers is of vital importance. We support the mandatory indication of the place of origin and we also believe that it should be possible to hold not only the manufacturer but also the distributor responsible for non-compliance with the rules. In addition to the numerical data, which are often difficult to interpret, we believe it is necessary to introduce uniform colour coding that distinguishes healthy food from unhealthy foodstuffs. However, this is not sufficient for healthy foods to gain ground. It must be said that multinational companies are responsible for spreading these poor quality products they call foodstuffs throughout Europe.
It must be said that Cora, Tesco, Auchan, Metro and the like are responsible for flooding the Hungarian market with junk they call food. Why on earth are Chinese garlic, Chinese peaches, Brazilian frozen chicken and carcinogenic Slovakian baby food needed on the Hungarian market? Jobbik firmly believes that smallholders and organic farms should be supported, not multinational companies. This will provide the solution to having healthy foodstuffs on the market.
(ES) Mr President, Commissioner, ladies and gentlemen, this regulation is of crucial importance for consumers and the agri-food industry, because it is not at all easy to achieve balanced labelling that includes all the essential information but not so much as to complicate it.
This is an excellent report and the rapporteur must be congratulated on it. I agree with her on the main subjects regarding nutritional information and the controversial issue of profiles, especially if we bear in mind that the Commission failed to meet its commitment to establish these profiles - as well as the conditions for their use - before 19 January, as laid down in Regulation (EC) No 1924/2006.
An issue that concerns me is the possibility that national labelling standards will be in existence at the same time: this runs counter to the purpose of the legislation, which is harmonisation and the removal of as many obstacles as possible to the working of a true single market.
As regards the indication of country of origin, under the current legislation, this information must be given when failure to do so could mislead the consumer. There is also provision for there always being voluntary labelling. Going further may involve a financial cost and administrative cost for companies, without bringing the consumer any significant and clear benefit.
On the use of different languages, I have to say that the Commission's proposal matches up with the existing directive, which has worked well and not caused problems. Reopening this debate could be dangerous and unnecessary, and could cause problems with the movement of products.
Mr President, over 60% of Irish adults are overweight or obese and similar figures can be found across Europe. This regulation will help us tackle not only this obesity crisis, but also other health problems such as diabetes, stroke and heart disease. Unfortunately, the current industry-developed GDA labelling system is complex, arguably misleading and generally misunderstood.
Traffic light food labelling is a simple, universally understood and transparent system that health and consumer groups support and many health-conscious food producers have already voluntarily and successfully adapted. I also believe that alcohol producers should label their products for calories and sugar in a similar fashion. Nobody has yet offered me one good reason why alcohol should be excluded.
We all know there has been massive industry pressure on this piece of legislation. I urge my fellow MEPs to resist this pressure and take a pro-health stance by supporting traffic light and alcohol labelling in tomorrow's vote.
(FR) Mr President, my speech will focus on the issue of colour coding. We are told that 'it is complicated'. That is not true; it makes things easier. We are told that 'it is a ban'. It is not a ban; it is actually a form of information. We are told that 'it treats consumers like children', but in that case, we should also be told, Mr President, why it is that consumers' associations are actually demanding this colour coding.
We must be clear, and stop all this hypocrisy and pretence. We have a choice to make here between, in fact, defending public health and the consumer, and bowing to demands from lobbies, which, moreover, are very short-term demands because, without this labelling, they are only relevant in the very short term.
As far as I am concerned, as far as we are concerned, the choice should be clear. It is perfectly clear that we are in favour of this information for consumers, information which social security and health authorities in Europe are also calling for, precisely because it is a means of combating obesity and a number of diseases.
So let us not give way! Let us be well aware of the reasons why we are here, the reasons for which we were elected. We are here to defend our fellow citizens.
(FI) Mr President, ladies and gentlemen, if we are what we eat, we are steadily becoming the products of industry. This is linked to the fact that it is becoming common for people to be overweight and the by-products of that, such as type 2 diabetes and cardiovascular disease, are also becoming common.
The packaging of food must provide clear and truthful information on its content. The clearest indication of its general health-promoting properties would be the traffic light model, which even a child understands at a single glance. If we do not achieve this at EU level, at least it should be permitted nationally.
I would also like to focus attention on the matter of trans fatty acids. The Committee was in favour of the compulsory labelling of industrial trans fatty acids, and I hope that Parliament as a whole will follow suit. The Committee commissioned a summary to be drawn up of studies of the effects on health of trans fatty acids. According to that summary, there is so much evidence of their harmful effects that the most obvious option would be to ban industrial trans fatty acids, as they have in Denmark. At the very least, they should appear on packaging labels in order for us to know what we are buying, when, for example, we purchase biscuits, chocolate, potato crisps or ice cream.
Mr President, first of all, I welcome the report and I want to congratulate the rapporteur. She has been at it for some considerable time and she has certainly shown herself to be a very able rapporteur.
Let me make one thing very clear. I am totally in favour of labelling of origin, but I think we have to be very clear about what we mean by labelling of origin. We must ensure first of all that people - the consumers - know where the produce came from. Then the consumer also has to know very clearly how that food was prepared or how it got to where it is. I agree with the rapporteur on this, and I think we are in danger here of going too far too soon.
This is a process, a first reading. Let us be very honest about this as we will come back to this again and again. I want to see us proceed with a degree of caution, but let us get it right. I do not want us to over-regulate in Europe to a position where even we in Europe do not know where we are coming from. We are in great danger of over-regulating ourselves out of the market. We have to control this and get it right, and I am totally in favour of it. I think we should use the time between the first reading and the next reading to have an impact assessment to see what the cost and what the effect of this will be, because in the long term, that it what we require.
Mr President, I do not think anyone in this House will argue with the fact that consumers want and need safe, traceable and wholesome food, and no one can argue that there is not a need for accurate and honest labelling of food. However, we must be careful not to create information overload in any labelling system. Too much unintelligible information will lead to consumers ignoring the essential information and paying attention to information which has no real value. Therefore, simplicity and valuable information should be the key criteria in a labelling system.
I, like my colleagues, support country of origin labelling. I do believe that it is important that we know where our food comes from. The farming and fishing industries and communities which are represented in this House produce food under very stringent regulation yet, for example, 60% of the fish we eat is imported into the EU and, in most cases, not reared under the same strict environmental and regulatory regimes. We need to ensure that our systems create level playing fields for our communities and our industries.
In Northern Ireland, the agri-food industry is hugely important and again, I would appeal for us not to penalise the industry with unnecessary bureaucracy and red tape.
(FR) Mr President, Commissioner, ladies and gentlemen, I would like to emphasise two particular points. The first one concerns nutrient profiles. I am against their deletion, as I would remind you that they were drawn up with the sole aim of determining whether or not a foodstuff can carry a health claim. The aim, in fact, is to avoid consumers being misled by health claims that are sometimes displayed on foodstuffs that are often very high in fat, salt and sugar. I therefore put it to you that we should reject the amendment to delete nutrient profiles, profiles which, I might add, we approved in 2006.
I should also like to draw your attention to the risk inherent in Amendment 205, which envisages labelling meat derived from animals that have been ritually slaughtered. The danger is that it would stigmatise certain religious groups, as labelling of this nature would create ill-founded distrust amongst certain consumers. May I remind you that some meat which is entirely suitable for consumption is sold on the ordinary market, as it cannot be consumed by believers for religious reasons. What is more, this meat comes from certified abattoirs, which fully meet health criteria.
The economic consequences would therefore be quite significant, the survival of a number of ritual abattoirs would be under threat, and that would jeopardise the livelihoods of small, local farmers. What I think we need is a good dose of common sense in labelling so that consumers receive the right information. More importantly, however, I believe that colour coding will also have the effect of stigmatising produce. I do not think that it is quite the right solution yet.
(ES) Mr President, the thousand amendments from the committee that we are seeing in Parliament are the best demonstration of our goodwill. However, as well as goodwill, I think that we have to be practical when labelling food if we do not want to have the opposite effect to the one we are aiming for: in other words, confusing consumers rather than informing them.
It is a case of warning, not explaining. It is a case of informing them what they can eat and in what quantities they can eat it. Is labelling on fat, sugar and transfats necessary? Indeed it is. Is labelling on things that affect cholesterol - on all substances that affect what we have mentioned: obesity and people's health - necessary? It is. Nevertheless, including other types of information, whilst potentially very informative, could end up being confusing in the case of some foodstuffs: for example, the place of origin, or, in the case of meat, where the beast was born, where it has passed through, where it was raised and where it was slaughtered.
It is up to us to be practical and to make sure that this regulation becomes one that will harmonise and inform consumers; if not, it will cause greater confusion and impose issues that, far from achieving better levels of health, will achieve greater levels of confusion.
That is why I suggest that for some foodstuffs, we opt for a guideline daily amount instead of the traffic lights, because that way, it is very clear that if you eat a certain amount or twice that amount of a given product, you will get fat and, therefore, that you should only eat one of them. Some of us are suggesting a maximum daily allowance in place of other types of code so as not to confuse consumers further.
Mr President, what could be simpler than laying down rules for giving information to consumers? But different interpretations and different practices in different countries and competing commercial interests have led to much complexity.
Personally, I will be voting for traffic lights, country of origin labelling and more information about alcoholic drinks, but past experience suggests there is still plenty of room for confusion. In his opening remarks, the Commissioner referred to the legislation on food health claims. In a response to a parliamentary question he has just given me, he says that 44 000 applications for health claims have been made by companies. The European Food Safety Authority is completely swamped and the Commission has not yet given a single opinion in response to these applications.
The Commission itself is now in breach of European law, so this is a complete mess. Perhaps the Commissioner will use his closing remarks to tell us how we are going to get out of it.
Mr President, the principle of providing more and better nutritional information to consumers has been at the forefront of this report and is a commendable aim. However, during the process of the report through this Parliament, I have had enlightening discussions on the font size on a packet of chewing gum, whether chicken is in fact a meat, or whether a Twix bar is classified as one portion or two. We have forgotten what is important and essential to the consumer.
The traffic light system of labelling excessively simplifies nutritional profiles, causing even the most basic information to become vague and abstract. This directly affects the choices available to consumers and has a disproportionately negative impact on staple foods. Just as certain Members have been quick to make judgments, the traffic light system provides too judgmental an assessment of foodstuffs and the complex nutritional composition of food; its place in the diet cannot be reduced to a simple colour.
Consumers want to know where their food is from, and essential information on what is in it - especially allergenic information - to allow them to make the best choice of food product. I believe they are intelligent enough to do that. They do not want to be dictated to about what food they can and cannot eat.
(PL) From the point of view of the common internal market, the question of harmonising the principles of labelling and the mutual recognition of food products is of great significance. Currently, additional national legislation and existing EU legislation on food products, which is variously interpreted by different Member States, are a source of difficulties in trade and the flow of goods, and of problems in the area of competition.
I am troubled by the provisions concerning the obligation to provide information about the country of origin of products of specific categories. In my opinion, this is an expression of the protectionist attitudes of Member States, and is at variance with the idea of a common market which eliminates fundamental barriers and difficulties in the movement of goods. Therefore, bearing in mind the good of consumers, I think that information on the country of origin of products should be given based on the voluntary principle and in cases where the lack of this information could mislead the consumer concerning the true source of the product. I consider such an approach to be balanced, both from the point of view of the good of consumers and the interest of food producers.
During this debate on the Commission's regulation and Mrs Sommer's report, the question of a balanced diet and the eating habits of EU residents has been raised many times. In my opinion, food labelling is only one of many aspects of information for consumers about healthy eating. It can extend society's knowledge in the area of healthy living, for example, by campaigns and educational measures, but it cannot be a substitute for this knowledge. Therefore, I am opposed to the introduction of colour coding of foods, which might have permanent consequences for eating habits.
Ultimately, in our society, we cannot and must not introduce legislation on the basis of which citizens are not responsible for their own behaviour and the choices they make.
(DE) Mr President, Commissioner, the task of politics and the task of the European Parliament should be to further improve the quality of life enjoyed by Europeans. That includes a healthy environment, and it also includes wholesome food. If I am to eat healthily, then I, as a consumer, need this information.
We urgently need feasible, mandatory country of origin labelling so that consumers can make an informed decision as to which foods they buy from which region. On the other hand, however, we also still need nutritional profiles, because only these can ensure that consumers are not misled as to whether a food is healthy and whether the ingredients really promote health and a good diet.
In addition to this, however, we definitely need clarification and education in the area of nutrition. That includes wholesome food from a healthy environment as well as the requisite amount of exercise.
(PL) Mr President, it is not every day that we debate legislation which is the cause of such intense interest among our electorate. It is a well-known fact that a clear label on a food product influences consumer decisions and, in addition, encourages producers to promote healthy food.
One issue which has come up in the legislative process and our discussion concerns information about the origin of food. Labels have to state the country of production of food items, including in the instance of processed food. In this second case, it will certainly be more difficult, but it seems to me that a good solution is the idea of giving information about the origin of the primary ingredient of a processed food product.
Equally important is information about the contents of alcoholic beverages. I share the view that information about the ingredients and nutritional values of alcoholic beverages should be available on the packaging. The consumer ought to know if the vodka he is buying was made from cereals, potatoes or perhaps bananas. No one in this Chamber questions the need for change and the introduction of more comprehensive legislation. I hope we all agree, too, that this should be a move in the direction of European consumer expectations, although also taking into account the capabilities of small and medium-sized enterprises in the food sector.
(IT) Mr President, ladies and gentlemen, the European Parliament is being asked, as we know, to express a definitive opinion on food information to consumers.
I should start by saying that this has unquestionably been a difficult, long and controversial legislative process, which could not have been shortened. The aim, in fact, is to harmonise European food legislation through regulations that will make information to consumers transparent, thereby preventing a situation in which they are led to make confused choices or choices that may even be harmful for their health.
The report by Mrs Sommer, who must be thanked for her efforts in bringing together a large number of requirements, is therefore intended to provide a solution to the controversies and the differences between the consumer information systems in force in the Member States. It is not by chance that national regulations still differ in terms of how to describe the nature of foodstuffs for sale, creating a system that differs from one country to the next and also fuelling unfair competition, to the detriment of potential consumers. On the basis of the European Commission proposal, an attempt is therefore being made to revamp the current legislation by involving both the food industries and consumers. At the same time, the report obliges the European food industry to introduce some clarity into mandatory labelling, as well as the labelling and presentation of the nutritional value of foods.
In a globalised market, the European Union could not escape the need to adapt and reform legislation on food products in order to protect the food trade, among other things, and to safeguard it from increasingly invasive and uncontrolled international competition. There is nothing new about the fact that we are hearing more and more about the dangers posed by food products that surreptitiously carry designations and statements that often do not meet dietary requirements but are nonetheless passed off as products that are good for human health.
(PT) Mr President, the labelling of food products is vital in order to guarantee food safety. I advocate clear information for the consumer but, at the same time, less bureaucracy, the simplification of regulation, more legal security and increased competitiveness in the food industry, without forgetting the smaller companies.
Direct selling by farmers cannot be subject to the rules of this regulation, nor can local and artisanal products. Products like these ensure our diversity and safeguard our deepest roots. Consumers need to be informed without their choices being pressurised or our regional products being stigmatised.
The Commission's proposal is overly nannying because it tries to push consumers in a certain direction instead of giving them the information. Some want to decide what is on our menu; others want to tell us which dishes we can and cannot eat. I assure you that the Portuguese, and particularly those from the Minho region, will never give up eating pica no chão or arroz de cabidela; they will never give up caldo verde and cozido à portugesa, accompanied by good local desserts and a bowl of vinho verde tinto.
I therefore welcome the amendments, the adjustments and the work done by the rapporteur. I agree with his point of view and his report, and I advocate that consumers should be aware and well informed, but that it should be their responsibility alone to decide what to eat.
Mr President, we are talking about food information to consumers. As Members of this House, we get information on many things and it is not so much the information, but what we do with it, that is crucial.
I want to address two specific points in this report. One is country of origin. We do have country of origin labelling for beef. Perhaps the Union would not have chosen to have it, but a crisis forced us to have it. It seems to have worked very effectively and very well. I support the idea that, particularly in relation to meat products, there is a need for country of origin information for consumers so that they know where their food comes from.
Let me move on to my second point, the issue where I would give an amber light. I have read - and indeed thank those who have given me the information - about traffic lights and GDAs, and I have tried to analyse this information extremely carefully. I have a number of points to make. We have health warnings on cigarette packs. I do not smoke, I think the warnings are wonderful and I will not smoke. Those who smoke continue to smoke through all the alarming warnings that are on the labels. Can I stress that labels will not make you thin. Labels will not reduce obesity. We need a much deeper discussion around this problem. We should ban lifts and cars so that we get more exercise, but we are hardly likely to take that particular route.
I am glad this is a first reading. I think the issues are too complex to solve at this stage. We need a deeper debate and discussion and to come up with something that is in the best interests of the title of the report: 'Food information to consumers'.
(DE) Mr President, ladies and gentlemen, I would like to thank the rapporteur. Effective food labelling is indeed very important. Consumers need to know what they are eating, and they need to find that out in the brief time that they are in the supermarket doing their shopping. However, the information must be provided in such a way that you do not need a degree in food science to understand it. Our target group for this information is quite different, after all - it is not those who already have an excellent knowledge of how healthy different foods are.
I consider one area to be particularly important, and that is the area of traditionally produced products, particularly products processed and marketed directly by the farmer. The contents of these products are often not standardised - I am thinking, for example, of jams and juices - and it is simply not possible to state information such as the precise sugar content or precise calorific values.
In recent years, we have done a lot of work to reduce the distance travelled between farmer and consumer, and today, factors such as life on the farm, farmers' markets, and so on are very important overall for the image of farmers and agriculture. We have also spent European money on promoting such things as part of our rural development programme. Moreover, in such sales, there is often a direct relationship between the farmer and the purchaser, and that is often more important than information on labels. Consequently, I urge you, ladies and gentlemen, to support those amendments that are aimed at finding a sensible solution for this category of sales.
(DE) Mr President, Commissioner, there is no doubt that there are health problems in the European Union, nor is there any doubt that the interests of consumers must have priority or that food is unlike other commodities, in that it is something that we consume and put into our bodies. It is therefore obvious that we must take particular care when talking about foodstuffs and their labelling, and that the precautionary principle - as rooted in the treaty - must also apply here.
However, it is naïve to think that we can solve these problems through food labelling. Take a look at the US: there are many overweight people in the US, and yet the Americans have the most stringent food labelling. Consequently, we need to give particular consideration to how to deal with this problem here in Europe.
I therefore believe firstly that a traffic light system, as proposed, will not achieve our objectives - since the confusion it creates is greater than the information it provides. Secondly, however, it is also my belief that a GDA system, as has also been proposed, is very likely to provide the information that knowledge-seeking consumers will find useful for making the right choices.
Thirdly, I believe that country of origin labelling is important, particularly for foods. Most consumers want to know where their food comes from and where it was manufactured. Fourthly, I believe that health information must be scientifically based if it is to influence consumers' decisions.
I have one final request to the Commissioner: we are still awaiting a Commission proposal on the financing of the EFSA. This is the only authority that charges no fees for its activities. Please would you tell us something about when we can expect this.
(DE) Mr President, today's good news is that the new legislation will provide uniform, mandatory nutritional labelling that relates to 100 grams, thereby providing greater comparability. Statements of nutritional value provide consumers with information that allows them to make an informed purchasing decision.
The model I have in my mind is that of the responsible consumer who knows what he is buying. Imitation products that are not clearly marked as such deliberately mislead consumers. Imitation cheese, pressed ham products, vanilla yoghurt that contains no vanilla whatsoever - these are just a few examples. All these imitation products must be labelled as such. I am pleased that we will send a clear signal to the Council tomorrow and that all of us here are agreed that we need better labelling.
As far as I am concerned, the task is to provide information; we should leave consumers to make up their own minds, however. That is why I am against traffic light labelling. There are no unhealthy foods - only unhealthy, unbalanced diets. The traffic lights are misleading. I am in favour of food labelling according to the GDA model and am pleased that we are likely to vote to move towards this tomorrow.
(HU) Consumers must know what they are eating. That is why the Hungarian parties fully support the combined colour-coded hybrid labelling system. The National Association for Consumer Protection in Hungary also supports this scheme wholeheartedly. The combined colour-coded system is an excellent, easy to understand and unambiguous system. It allows the provision of authentic information and will help consumers choose healthier food products. In order to eliminate the concerns regarding the consumption of traditional products, we only recommend the utilisation of this labelling system for certain product categories. That is perfectly clear. We also support the specification of the country of origin as extensively as possible. We must confirm this regulation requiring country of origin specifications for single ingredient products such as fruit and vegetables, meat, fish and other foodstuffs.
(IT) Mr President, ladies and gentlemen, while it is a priority for this Parliament to ensure that consumers have food that is safe and from a guaranteed, traceable source, it is just as much of a priority to promote easy access to food information through appropriate labelling systems. The adoption of clear, intelligible food labelling is a step in this direction and may, in fact, influence consumers' choices by encouraging them to buy healthier products from a guaranteed source.
In this context, I would like to ask this House to carefully examine an amendment that has been tabled and signed by 40 Members, Amendment 351, which calls for consumers to be given information not only on the origin of the raw materials used in some unprocessed agricultural products that arrive on our tables, but also on that of raw materials used in processed products comprising a single ingredient; in other words, those that contain an additive in addition to the agricultural product.
(FR) Mr President, I should like to make two points about this regulation. It is essential that we confirm tomorrow our vote on mandatory origin labelling of foodstuffs, which already exists for a large number of products: not only for fish, fruit and vegetables, but also for unprocessed beef, and this type of labelling has been around since the mad cow crisis.
We must also ensure that this European regulation protects the investments of the very large number of SMEs which innovate and create employment. We must therefore get rid of all those measures which will not only fail to work, such as, for example, nutrient profiles, mentioned in Article 14, but which will also, clearly, prove to be a waste of time and money for entrepreneurs.
I would like to conclude very quickly with a question to our Commissioner, Mr Dalli. I should like to hear the view of the Commission on Amendment 205, dealt with at length by Mrs Grossetête, which envisages adding a label for animals which have been killed by ritual slaughter. As has already been said, this would stigmatise these products for no purpose and would be particularly counterproductive for this sector. I would like to know where the Commission stands on this very important issue.
(DA) Mr President, I am the European consumer and I want to know what I am putting in my mouth. In my country, I can, of course, read where my salad, meat and cheese come from. We consumers are entitled to a clear overview of the composition of the food that we buy without having to be trained chemists or clinical dieticians. We welcome the fact that the 100 gram and 100 millilitre declarations are to be stated on the front of the packaging, as statistics show that this is the information that consumers are looking for. We must not confuse consumers with far too many labelling schemes, nor should we destroy the regional diversity of food-producing areas by imposing a detailed labelling system for non-prepacked food. Neither should we put obstacles in the way of the many small and medium-sized enterprises that make up the food industry. That would cost thousands of jobs throughout Europe, and we cannot afford to let that happen.
(SV) Mr President, my vision is that we should strengthen the power of consumers by providing clear, simple and comprehensible information on food without burdening small producers with more bureaucracy in the process. I am therefore opposed to any form of misleading labelling and falsification. I am opposed to the traffic light labelling system because it scares people and does not respect the fact that we all have different health requirements and lifestyles. For the same reasons, I am opposed to labelling of mandatory daily intake.
I am in favour of the country of origin labelling of meat. The Commission must come up with proposals for practical solutions that can be evaluated and with regard to which we can then adopt a position.
We have two opposing alternatives: either politicians preach from the top down and determine what we should eat or we get greater freedom of choice and the right to more information. I am in favour of a nutrient profile labelling system that is flexible and based on research. The food industry must take responsibility and must clean up its own act and work to eliminate things that result in poorer food. Food is a health issue and it is important to realise that. We need to work together for better food.
(EL) Mr President, I too support coloured labels, but I should like to highlight another issue. Every single hour, tropical virgin forest equal in size to three hundred football pitches is turned into palm plantations. That is so that we can get palm oil, which is used to produce the foods on our shelves. However, this information is concealed from our fellow citizens.
I call on the House to vote in favour of Amendment 263, which states that it must be compulsory to list palm oil in foods which our fellow citizens find on supermarket shelves, so that our fellow citizens do not fund global deforestation, loss of biodiversity and climate change without wanting to do so and without knowing that they are doing so.
When we vote in this Chamber tomorrow, we shall decide if citizens can assume environmental responsibility for the foods which they choose or if they are to finance companies, without knowing it, to destroy the environment and our common future.
(DE) Mr President, three million European schoolchildren are overweight and the number is increasing by a further 85 000 each year. Naturally, being overweight causes a range of chronic illnesses and that is why what we eat as food is important. In other words, we are what we eat. It is in the interests of consumers that we have clear, understandable food labelling that makes reference to certain ingredients. I therefore welcome the idea of providing all consumers with a quick idea of the fat, sugar and salt content of a product. What really does not belong in this regulation, however, is responsibility for the origin of the ingredients of a product. It is therefore important that someone assumes responsibility for where the ingredients used in a ready-made product come from. In this connection - in this sensitive segment of the market - it is also very important that we have sanctions in place: sanctions for those who deliberately deceive consumers and make false statements concerning the products and their ingredients.
(DE) Mr President, we are talking today about information, and information can be distributed all over the world at the press of a button. There is no shortage of information; rather, what is lacking is clear, brief and appropriate information.
One thing is certain: a food label cannot be a manual for healthy eating. Knowledge of diet is something that must be communicated in the family, in schools and in communities. Everyone needs to have some basic knowledge if they are to be able to use the information on food labels to put together their own healthy diet. GDAs, nutritional profiles and health claims are not necessary on labels. Traffic lights that can be red and green at the same time - since high sugar and low fat are not mutually exclusive - are of no help to consumers.
Region of origin labelling is no longer appropriate in today's world. Our dairy in the Eifel takes in milk from Germany, Belgium and Luxembourg. So what is the country of origin of the cheese produced? Obviously, we must take action to prevent consumers being deceived. The label must state what is in the product, without any possibility of misunderstanding. A cheese substitute must be clearly recognisable as such and designated accordingly. A food additive, a piece of meat that has been stuck together, must not be sold as ham on the deli counter. I urge you to support the rapporteur's proposals.
(PT) Mr President, good labelling on food products is vital. Information about the place of origin is important, as is information about the level of fat, sugar and salt. For this reason, if it is to be effective, the information must be clear and accessible and must only contain the essential facts. However, this does not mean that certain traditional products, which are, in many cases, an expression of the culture in specific regions of Europe, can or should not be exempt.
With regard to wine, I think that it should also be exempt for two reasons: firstly, it is a special product that is already covered by a specific regulation. Wine does not contain fat or sugar but alcohol, which is already graded in current labelling. Moreover, red wine is even recommended by the World Health Organisation. Secondly, the new labelling would only be detrimental to a sector of the economy that is already experiencing great difficulties.
(IT) Mr President, ladies and gentlemen, we need not be afraid of stating the place of origin of the products that we, our families and all citizens consume.
Consumers, who must be guaranteed complete freedom of choice, have a right to know what products they are buying, what those products contain and where they come from. These are necessary tools that will enable consumers to rationally assess their dietary and consumer decisions. In this respect, an informed purchase is the first step towards a healthy, balanced diet that helps people look after their health.
We are aware that for economic reasons, or for the sake of convenience, many businesses would prefer to omit much of the information from their labels, but that cannot be approved by the legislator, who must act solely in the interests of European consumers.
Effective labelling should not make discriminatory judgments between good foods and bad foods, but can provide consumers with tools to help them make independent, informed decisions.
The Lega Nord has always fought to protect and safeguard quality products that are locally grown if possible, because it believes that a good, healthy diet is the key to improved health and quality of life.
(RO) The subject of colour coding seems to be the most heated point of discussion in today's debate. This idea might be attractive, but it is definitely not effective at all and is even dangerous.
Perish the thought for saying that providing consumers with correct information and adopting measures against food-related illnesses should not be a priority. However, I also think that we must not demonise certain foods. There are no good or bad foods, only consuming excessive food. Many traditional European products could end up being avoided by consumers or altered by producers, which would have serious repercussions on our food industry.
I wish to finish by pointing out that I share Mrs Grossetête's view regarding meat obtained via ritual slaughter and Mr Dorfmann's view about hand-made food products, which are also an important tradition in Europe. Last but not least, I support Amendment 351 mentioned by Giovanni La Via.
(SK) First, I would like to applaud the work of the rapporteur, Renate Sommer, who, in drawing up the report, has focused on improving the directive drafted by the Commission. I firmly believe that we must focus on meaningfulness when indicating the nutritional value of foods. The necessary data must be stated in comparable values, and must not get lost in symbols and signs.
We must also focus on intelligibility. The main information should be stated on the front, so that it is clear at first sight. Supplementary information on ingredients may also be provided on the other side of the product.
We must also focus on objectivity. Suppliers must be responsible for the accuracy of information on products, even under the threat of sanctions. Another aspect we must monitor is the legibility of the information. The size and thickness of the lettering mentioned in the Commission's proposal are insufficient. The main information must be clear to the consumer at first sight.
As far as country of origin labelling is concerned, I can see a number of unresolved issues. Final producers often purchase semi-products on the market according to price, alternating between different suppliers in different countries, and these raw materials are then mixed together in the final product. I am talking about specific products, such as salami or sausages. In such cases, it will clearly be difficult to state the country of origin.
(FR) Mr President, Commissioner, this is an extremely important consumer protection issue. A recent opinion poll indicates that European citizens believe that the food safety situation has deteriorated over the last 10 years, and one consumer in three still does not trust the quality of produce. It is imperative, therefore, to bring up to date, simplify and clarify food labelling in the European Union so as to ensure that consumers are better protected.
Allow me to raise two points. As regards colour coding, we are in favour, provided that it also contains a reference to nutritional values expressed as a percentage. What is more, I am opposed to mandatory nutritional labelling for wines and spirits. We would like to see a regulation covering wines and spirits drawn up over the next three years rather than over the next five years, as the European Commission proposed. That, Mr President, Commissioner, is what I wished to bring to your attention.
(SK) I would like to thank my colleague, Renate Sommer, for her exacting and thorough work on the report on this draft regulation. It is a very important legal standard, especially from the perspective of the health of Europeans, which is the first priority. Today, it is beyond doubt that many diseases and lifestyle-related conditions are connected with poor nutrition, and we must therefore approach this problem on a conceptual basis.
I would like to emphasise that consumers must get clear and transparent information on the nutritional value of a product, but must then make their own decisions. Our aim is to tell consumers what is, not what should be. I therefore consider the system of traffic light labelling to be superficial and rather inadequate. Since up to 80% of agri-food producers are small and medium-sized enterprises, it is also necessary to emphasise that the measures adopted must not burden them excessively.
Member of the Commission. - Mr President, I would like to thank you for this lively and interesting debate which generated such strong views on many areas of the proposal. These views will, of course, be carefully considered by the Commission.
There are certain issues that we believe are fundamental for consumers - for example, availability of information on allergens on all food; front-of-pack nutrition labelling with endorsement of additional labelling by Member States; the inclusion of measurable criteria for legibility; and balanced information concerning consumer health. I would like to emphasise once again my strong support for the principle of nutrient profiles, and would stress that we will not be stopping the production of any food and that work on this will proceed in an open-minded manner. The Commission cannot accept deletion of this provision from the Claims Regulation.
I would like, if I may, to react to some of the issues that were raised here today. On the EFSA financing, I can say that we are working at the moment on a non-legislative report which should be ready after the summer and which will state what our direction will be in this regard.
On innovation, I believe that our proposals are not against innovation. I am in favour of innovation - as is the Commission - but it must be responsible innovation. We want innovation that works for the consumers and innovation that works for consumers' health.
On the issue of the claims made and the approvals mentioned by Mr Davies, I must state that, under Article 13, we did have about 44 000 claims by Member States. When we asked Member States to revise these claims, they were reduced to 4 000. This indicates to me the lax and superficial way in which claims are made and why it is important that we control these claims that, as I have said, are made as a marketing tool to sell products. In fact, this process has been slightly delayed because of the volumes, but we are working on batches. The first batch has been completed by EFSA and is being reviewed by the Commission for publication, and the second batch is also well advanced at EFSA. This is an ongoing process. On the other hand, 50 claims have already been judged under Article 14, and the Commission has pronounced itself in favour or against. Work on this is therefore progressing - we have been delayed but the work is going on.
I would like to make another comment on the impact assessments. The Commission has supported this proposal with wide consultation of stakeholders and a terrain impact assessment weighing the cost and benefits of the various policy options. The impact of several amendments tabled by honourable Members today and in the past to add extra labelling requirements has not been subject to any assessment. For the sake of better regulation, I believe that impact assessment should underpin the decision-making process at all times.
I would like to end by again thanking Mrs Renate Sommer and all honourable Members for their contributions. A full listing of the Commission's position on each of the amendments is, as usual, being made available to Parliament.
The debate is closed.
The vote will take place on Wednesday, 16 June 2010.
Written statements (Rule 149)
The debate that we are tackling today is especially important.
European law provides a series of regulations and directives on food ingredients and labelling. At present, however, no coordinated labelling requirement exists among the Member States. It seems clear that the large number of generic European rules on food information makes it difficult for European consumers to find clear guidance. Instead of plugging the gaps as they are intended to do, the individual Member States' additional regulations have hindered trade within the European Union internal market.
For these reasons, I believe that only a uniform, Europe-wide food labelling system can hope to eliminate these problems. Mandatory labelling must be presented in a comprehensible format so that consumers can make informed purchases. Consumers do indeed continue to occupy a special place in our decision-making process when it comes to safeguarding both their health and the quality of the goods that they buy.
I must stress the importance of safeguarding European businesses from all forms of counterfeiting and unfair competition while, at the same time, promoting a reduction in red tape. Stating the name of the producer on food packaging is also essential information for the purposes of promoting the European food industry's competitiveness.
The Sommer report is crucial not only for giving consumers clear information but also for avoiding distortion of the market and acting as a catalyst for the European economy, through transparent mechanisms and the uniform application of rules within the EU. It is a surprise, then, to see the re-emergence of attempts, in the form of changes to the session, to integrate wine into this scheme of labelling with information on energy values and sugar levels.
It is already mandatory for wine labels to mention a number of things, and adding new requirements means that they would become overloaded, difficult to read and of negligible practical value. The special requirements for labelling on wine can be explained historically by the fact that this is a highly regulated product with certain qualities. For this reason, it should come under the proposed five year exemption, which will allow a careful analysis of the information that labels should include. The financial crisis currently affecting Europe means that prudence is required in a context where the wine sector is primarily composed of small and medium-sized enterprises. In addition to the already heavy costs of quality production, this will be an extra requirement with little practical use. Given this, I believe it is inopportune and mistaken to label wine according to the regulation currently under consideration.
The report on food labelling has the aim of unifying seven existing directives and one regulation, and clarifying current regulations at the European and national levels. The current disharmony causes uncertainty and confusion over the information stated on foods regarding ingredients and nutritional values. The side effects of these changes towards unified food labelling in the EU include boosting the competitiveness of European producers, and promoting healthy eating among the population at large. I fundamentally disagree with the Commission's proposal to leave it largely to the Member States to make their own legal arrangements. This would lead to further fragmentation and disunity in the internal market for food, and would completely nullify the main aim of the regulation, which is to have unified and clear food labelling. The Commission's proposal for 3 mm lettering would, in many cases, be unworkable in practice. Compliance with this would mean changing the sizes of individual packaging, which logically entails higher costs for producing the packaging, transporting the products packaged in this way and warehousing the products, as well as higher costs for the food and for the environmental disposal of the packaging. The Commission has completely overlooked small farmers and the direct sale of unpackaged products. It is unacceptable for the Commission to present us with such unbalanced and incomplete proposals which fail to take account of the latest scientific developments. I agree in principle with the modified version of the report from the Committee on the Environment, Public Health and Food Safety, and I will therefore be voting in favour of this new version.
Today, we are voting on a regulation that is designed to safeguard consumers by guaranteeing their right to information about the food sold to them, so that they can make informed purchasing decisions.
We are not here to dictate what European citizens must eat. Therefore, we cannot accept approaches such as traffic light or nutrient profile labelling that give foods the green light or the red light on the basis of so-called health principles which, apart from anything else, do not take account of gastronomic traditions or local specialities. What is more, leading nutritionists believe that there is no such thing as good foods and bad foods, but only good diets and bad diets, depending on how individual foods are combined in a person's overall diet. Both the traffic light and nutrient profile models overlook the fact that the human body also needs these much maligned fats, sugar and salt in order to function properly.
I should also like to draw attention to the need to specify the origin of foodstuffs. We are well aware that in some countries, ingredients may be used that are harmful to health and poor hygiene standards may be tolerated in the production sector. We must protect those businesses, too, that pride themselves on the quality and wholesomeness of their products. With our vote, we can make some major progress in this direction.
We have spent around EUR 90 million on the EU campaign to promote a healthy diet for European school children. The aim is to encourage children to eat healthily by offering them free fruit. So we are spending millions on drumming it into the heads of children that they should eat apples and other fruit. Then we plan to introduce a food labelling system in which foods with a low sugar, fat and salt content would have a green traffic light on the label and those with a high content a red traffic light. All of a sudden, those apples which we have supplied at a cost of millions of euros would have a red label because of their sugar content and would therefore be seen as being unhealthy. The kids would probably not find anything very complimentary to say about the EU if this were the case. Even those people who do not think about what they eat have finally got the message that consuming excessive amounts of convenience foods, biscuits, sweets and alcohol is unhealthy. For all the people who want to take their health into consideration when buying food, or who are forced to do so because of an illness, a complete list of ingredients is much more important. This will make it easier for diabetics, for example, to calculate the number of bread units, instead of having to guess how much insulin to inject. For the 10% or so of consumers who apparently read the nutrition labelling, the calorific value and calorie content are the ideal solution. In contrast, a confusing colour-coded system does not really serve a useful purpose.
in writing. - Many European citizens suffer from diet-related health conditions, such as diabetes, high blood pressure and heart disease. And cases of these conditions - which are often preventable - are on the rise. A heavy reliance on processed and convenience foods, combined with a lack of accessible information about their contents, means that consumers do not always make healthy choices about their diet - even if they want to. We have a right to clear, accurate information about what we are eating, and it should be easy to compare different products, especially in terms of their fat, sugar and salt contents. The labelling standards, particularly the colour coding which I will be supporting in tomorrow's vote, will help both those who have specific dietary needs, as well as those who are conscious of their general diet, to make the right choices. Education about diet and nutrition alone is not enough - it must be backed up with accessible and reliable information which people can easily use. This is vital to ensuring that people can make the right choices about their diet, and is one of the best ways we can tackle the diet-related diseases which are so prominent across the European Union.
The report on the proposal for a regulation of the European Parliament and of the Council on the provision of food information to consumers, which will be put to the vote today during the plenary sitting of the European Parliament, is another step towards enabling consumers to obtain the information they need about a product and thereby make an informed decision about whether to buy it. On the strength of this legislation, the Union will introduce a system of food labelling which will be mandatory in all Member States. It is an example of good legislation, which rationalises the current system of seven directives and one regulation. Harmonisation of legislation at European level means that the correct functioning of the common market will be guaranteed by enabling consumers to make informed choices, while at the same time ensuring legal protection for producers. The multiplicity of different systems of food labelling only causes unnecessary doubts among consumers when making purchases, while the information which is given is often illegible or not displayed properly on the packaging. This is especially important in view of the obesity epidemic in Europe. Mrs Sommer's report is intended to change this situation, and so I am going to vote in favour of its adoption.